UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	August 31, 2014 Item 1. Schedule of Investments: Putnam Emerging Markets Income Fund The fund's portfolio 8/31/14 (Unaudited) CORPORATE BONDS AND NOTES (49.2%) (a) Principal amount Value Banking (10.5%) Banco de Credito del Peru 144A sr. unsec. sub. FRN notes 6 1/8s, 2027 (Peru) $200,000 $214,000 Banco de Credito del Peru/Panama 144A sr. unsec. sub. FRN notes 6 7/8s, 2026 (Peru) 50,000 55,625 Banco do Brasil SA 144A jr. sub. FRB bonds 9 1/4s, perpetual maturity (Brazil) 200,000 215,827 Banco Nacional de Costa Rica 144A sr. unsec. notes 4 7/8s, 2018 (Costa Rica) 200,000 206,000 Caixa Economica Federal 144A sr. unsec. unsub. notes 4 1/4s, 2019 (Brazil) 150,000 152,055 State Bank of India/London 144A sr. unsec. unsub. notes 4 1/8s, 2017 (India) 200,000 208,702 VTB Bank OJSC 144A jr. unsec. sub. FRN notes 9 1/2s, perpetual maturity (Russia) 200,000 188,000 Basic materials (5.0%) Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 236,000 Fibria Overseas Finance, Ltd. company guaranty sr. unsec. notes 5 1/4s, 2024 (Brazil) 150,000 149,625 Mexichem SAB de CV 144A sr. unsec. notes 4 7/8s, 2022 (Mexico) 200,000 213,000 Capital goods (1.0%) Embraer Overseas, Ltd 144A company guaranty sr. unsec. notes 5.696s, 2023 (Brazil) 111,000 119,325 Coal (1.5%) Indo Energy Finance II BV 144A company guaranty sr. notes 6 3/8s, 2023 (Indonesia) 200,000 170,500 Communication services (5.0%) America Movil SAB de CV sr. unsec. notes 6.45s, 2022 (Mexico) MXN 4,700,000 354,841 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) $200,000 216,000 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 30,000 19,800 Consumer cyclicals (2.7%) First Cash Financial Services, Inc. 144A sr. unsec. notes 6 3/4s, 2021 (Mexico) 80,000 84,400 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 2,000,000 131,286 Hutchison Whampoa International 12, Ltd. 144A company guaranty unsec. sub. FRB bonds 6s, perpetual maturity (Cayman Islands) $100,000 107,861 Consumer staples (2.7%) JBS Investments GmbH 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Austria) 200,000 216,000 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 100,000 107,375 Financial (1.8%) Morgan Stanley sr. unsec. notes 11 1/2s, 2020 (Brazil) BRL 470,000 216,685 Oil and gas (13.2%) Ecopetrol SA sr. unsec. unsub. notes 7 5/8s, 2019 (Colombia) $50,000 60,910 KazMunayGas National Co., JSC 144A sr. unsec. bonds 6 3/8s, 2021 (Kazakhstan) 200,000 224,000 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 200,000 182,939 Nexen Energy ULC sr. unsec. unsub. notes 6.4s, 2037 (Canada) 100,000 124,905 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 200,000 205,000 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 200,000 210,860 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 50,000 27,575 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 165,000 147,840 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 35,000 20,160 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2045 (Mexico) 200,000 242,000 Petroleum Co. of Trinidad & Tobago Ltd. 144A sr. unsec. notes 9 3/4s, 2019 (Trinidad) 100,000 125,800 Real estate (1.6%) Country Garden Holdings Co., Ltd. 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2023 (China) 200,000 195,500 Transportation (0.9%) DP World Sukuk, Ltd. 144A unsec. bonds 6 1/4s, 2017 (Cayman Islands) 100,000 110,750 Utilities and power (3.3%) Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 100,000 111,250 Korea Gas Corp. 144A sr. unsec. unsub. notes 6 1/4s, 2042 (South Korea) 200,000 276,196 Total corporate bonds and notes (cost $6,021,378) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (38.3%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) (In default) (NON) $280,408 $215,213 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) 25,000 21,000 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 364,530 269,752 Bahamas (Commonwealth of) 144A sr. unsec. notes 5 3/4s, 2024 (Bahamas) 200,000 212,216 Brazil (Federal Republic of) sr. unsec. unsub. bonds 5s, 2045 (Brazil) 260,000 265,540 Columbia (Republic of) sr. unsec. notes 4 3/8s, 2023 (Colombia) COP 300,000,000 141,257 Eskom Holdings SOC, Ltd. 144A sr. unsub. notes 5 3/4s, 2021 (South Africa) $200,000 205,040 Financing of Infrastructural Projects State Enterprise 144A sr. unsec. bonds 9s, 2017 (Ukraine) 200,000 180,500 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 29,000 30,908 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 130,870 128,743 Hellenic (Republic of) sr. unsec. bonds 4 3/4s, 2019 (Greece) EUR 198,000 266,575 Hungary (Government of) sr. unsub. notes 6 1/4s, 2020 (Hungary) $100,000 113,000 Malaysia (Federation of) sr. unsec. notes 3.492s, 2020 (Malaysia) MYR 675,000 210,475 Peru (Republic of) sr. unsec. bonds 8 3/4s, 2033 (Peru) $75,000 117,649 Peru (Republic of) 144A sr. unsec. notes 6.9s, 2037 (Peru) PEN 350,000 131,311 Petroleos Mexicanos 144A GDN company guaranty sr. unsec. unsub. notes 7.65s, 2021 (Mexico) MXN 11,000 91,953 Philippines (Republic of) sr. unsec. unsub. bonds 6 3/8s, 2034 (Philippines) $150,000 194,724 Poland (Republic of) unsec. bonds 5 1/4s, 2020 (Poland) PLN 500,000 178,140 Russia (Federation of) unsec. bonds 8.15s, 2027 (Russia) RUB 5,000,000 118,301 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) $154,125 171,464 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 45,057 45,621 Slovenia (Republic of) 144A sr. unsec. bonds 5.85s, 2023 (Slovenia) 200,000 225,886 South Africa (Republic of) unsec. bonds Ser. 2023, 7 3/4s, 2023 (South Africa) 2,000,000 187,562 Turkey (Republic of) unsec. bonds 9s, 2017 (Turkey) TRY 800,000 372,071 Turkey (Republic of) unsec. bonds 6s, 2041 (Turkey) $200,000 219,902 Ukraine (Government of) 144A sr. unsec. unsub. bonds 6.58s, 2016 (Ukraine) 100,000 88,500 Venezuela (Republic of) sr. unsec. unsub. notes 12 3/4s, 2022 (Venezuela) 150,000 143,826 Total foreign government and agency bonds and notes (cost $4,869,976) SHORT-TERM INVESTMENTS (10.8%) (a) Shares Value Putnam Short Term Investment Fund 0.04% (AFF) 1,280,511 $1,280,511 Total short-term investments (cost $1,280,511) TOTAL INVESTMENTS Total investments (cost $12,171,865) (b) FORWARD CURRENCY CONTRACTS at 8/31/14 (aggregate face value $3,957,696) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Colombian Peso Buy 10/15/14 $254 $262 $(8) Peruvian New Sol Sell 10/15/14 71,027 71,650 623 Barclays Bank PLC Australian Dollar Buy 10/15/14 91,164 91,640 (476) Australian Dollar Sell 10/15/14 91,164 90,736 (428) Chinese Yuan (Offshore) Buy 11/19/14 87,759 87,305 454 Czech Koruna Sell 9/17/14 42,496 42,979 483 Euro Buy 9/17/14 50,591 51,405 (814) Euro Sell 9/17/14 50,591 50,738 147 Mexican Peso Sell 10/15/14 22,588 22,469 (119) Polish Zloty Buy 9/17/14 93,832 99,602 (5,770) South African Rand Buy 10/15/14 106,817 106,912 (95) Turkish Lira Sell 9/17/14 81,392 81,920 528 Citibank, N.A. Brazilian Real Buy 10/2/14 97,719 97,920 (201) Chilean Peso Buy 10/15/14 9,144 8,575 569 Euro Buy 9/17/14 80,026 80,224 (198) Euro Sell 9/17/14 80,026 82,949 2,923 Thai Baht Buy 11/19/14 231,948 230,195 1,753 Credit Suisse International Japanese Yen Sell 11/19/14 185 187 2 Mexican Peso Sell 10/15/14 52,078 52,228 150 Philippine Peso Buy 11/19/14 15,998 16,003 (5) South African Rand Buy 10/15/14 105,001 103,804 1,197 Turkish Lira Buy 9/17/14 553 1,276 (723) Deutsche Bank AG Australian Dollar Buy 10/15/14 91,257 91,716 (459) Australian Dollar Sell 10/15/14 91,257 90,828 (429) Czech Koruna Buy 9/17/14 48,214 50,564 (2,350) Czech Koruna Sell 9/17/14 48,214 50,347 2,133 Euro Buy 9/17/14 48,489 48,609 (120) Euro Sell 9/17/14 48,489 50,255 1,766 Polish Zloty Buy 9/17/14 47,789 49,959 (2,170) Romanian Leu Buy 9/17/14 56,514 58,281 (1,767) HSBC Bank USA, National Association Australian Dollar Buy 10/15/14 46,653 46,433 220 Australian Dollar Sell 10/15/14 46,653 47,180 527 Indonesian Rupiah Buy 11/19/14 266,840 265,608 1,232 Nigerian Naira Buy 10/15/14 60,553 59,501 1,052 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/15/14 33,802 34,178 (376) Australian Dollar Sell 10/15/14 33,802 33,643 (159) Brazilian Real Buy 10/2/14 43,633 43,070 563 Czech Koruna Sell 9/17/14 42,496 42,955 459 Euro Sell 9/17/14 257,949 267,327 9,378 Hungarian Forint Buy 9/17/14 138,608 148,349 (9,741) Malaysian Ringgit Buy 11/19/14 136,537 134,599 1,938 Mexican Peso Sell 10/15/14 91,146 91,437 291 New Taiwan Dollar Sell 11/19/14 82,017 81,766 (251) Russian Ruble Buy 9/17/14 159,384 165,411 (6,027) Thai Baht Buy 11/19/14 35,778 35,497 281 State Street Bank and Trust Co. Brazilian Real Sell 10/2/14 14,928 14,899 (29) Chilean Peso Sell 10/15/14 1,899 2,000 101 Colombian Peso Buy 10/15/14 40,777 42,039 (1,262) Euro Buy 9/17/14 12,878 13,709 (831) Mexican Peso Sell 10/15/14 81,476 81,944 468 New Taiwan Dollar Buy 11/19/14 4,638 4,627 11 WestPac Banking Corp. Australian Dollar Buy 10/15/14 169,571 168,777 794 Australian Dollar Sell 10/15/14 169,570 171,209 1,639 Total Key to holding's currency abbreviations BRL Brazilian Real COP Colombian Peso EUR Euro MXN Mexican Peso MYR Malaysian Ringgit PEN Peruvian Neuvo Sol PLN Polish Zloty RUB Russian Ruble TRY Turkish Lira USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDN Global Depository Notes: represents ownership of foreign securities on deposit with a custodian bank OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from December 1, 2013 through August 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $11,875,602. (b) The aggregate identified cost on a tax basis is $12,171,865, resulting in gross unrealized appreciation and depreciation of $231,815 and $727,448, respectively, or net unrealized depreciation of $495,633. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $849,938 $1,776,387 $1,345,814 $275 $1,280,511 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. At the close of the reporting period, the fund maintained liquid assets totaling $15,066 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Brazil 13.3% Mexico 11.6 United States 11.0 Russia 5.7 Turkey 5.1 Peru 4.4 Argentina 4.3 South Africa 3.4 Indonesia 3.2 Venezuela 2.9 South Korea 2.4 Ukraine 2.3 Greece 2.3 Slovenia 1.9 Kazakhstan 1.9 Cayman Islands 1.9 Jamaica 1.8 Austria 1.8 Bahamas 1.8 Malaysia 1.8 India 1.8 Costa Rica 1.8 Colombia 1.7 China 1.7 Philippines 1.7 Poland 1.5 Ghana 1.4 Trinidad 1.1 Canada 1.1 Hungary 1.0 Other 0.4 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $14,672 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Corporate bonds and notes $— $5,848,592 $— Foreign government and agency bonds and notes — 4,547,129 — Short-term investments 1,280,511 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(3,126) $— Totals by level $— $— Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $31,682 $34,808 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$7,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $623 $1,612 $5,245 $1,349 $3,899 $3,031 $12,910 $580 $2,433 $31,682 Total Assets $623 $1,612 $5,245 $1,349 $3,899 $3,031 $12,910 $580 $2,433 $31,682 Liabilities: Forward currency contracts# 8 7,702 399 728 7,295 — 16,554 2,122 — 34,808 Total Liabilities $8 $7,702 $399 $728 $7,295 $— $16,554 $2,122 $— $34,808 Total Financial and Derivative Net Assets $615 $(6,090) $4,846 $621 $(3,396) $3,031 $(3,644) $(1,542) $2,433 $(3,126) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— Net amount $615 $(6,090) $4,846 $621 $(3,396) $3,031 $(3,644) $(1,542) $2,433 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: October 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: October 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: October 28, 2014
